                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                             FILED
                           GREAT FALLS DIVISION                                AUG 1 9 2019
                                                                          Clerk, U.S District Court
 UNITED STATES OF AMERICA,                                                   District Of Montana
                                           CR 15-19-GF-BMM-JTJ                   Great Falls


                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       VS.


 BRANDON LEE ROMERO,

                 Defendant.


                                   I. Synopsis

      Defendant Brandon Lee Romero (Romero) has been accused of violating

the conditions of his supervised release. Romero admitted alI of the alleged

violations. Romero's supervised release should be revoked. Romero should be

placed in custody for 4 months, with 20 months of supervised release to follow.

Romero should serve the first 60 days of supervised release at Connections

Corrections in Butte, Montana.

                                   II. Status

      Romero pleaded guilty to Assault Resulting in Serious Bodily Injury on

June 30, 2015. (Doc. 47). The Court sentenced Romero to 27 months of custody,

followed by 2 years of supervised release. (Doc. 64). Romero's current term of
supervised release began on December 6, 201 7. (Doc. l 03 at l ).

      Petition

      The United States Probation Office filed an Amended Petition on

July 18, 2019, requesting that the Court revoke Romero's supervised release.

(Doc. 103). The Amended Petition alleged that Romero had violated the

conditions of his supervised release: 1) by consuming alcohol; 2) by possessing

controlled substances; and 3) by failing to report to his probation officer as

directed.

      Initial appearance

      Romero appeared before the undersigned for his initial appearance on

August 15, 2019. Romero was represented by counsel. Romero stated that he

had read the petition and that he understood the allegations. Romero waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on August 15, 2019. Romero

admitted that he had violated the conditions of his supervised release: 1) by

consuming alcohol; 2) by possessing controlled substances; and 3) by failing to

report to his probation officer as directed. The violations are serious and warrant

                                          2
revocation of Romero's supervised release.

      Romero's violations are Grade C violations. Romero's criminal history

category is I. Romero's underlying offense is a Class C felony. Romero could be

incarcerated for up to 24 months. He could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                  III. Analysis

      Romero's supervised release should be revoked. Romero should be

incarcerated for 4 months, with 20 months of supervised release to follow.

Romero should serve the first 60 days of supervised release at Connections

Corrections in Butte, Montana. This sentence is sufficient but not greater than

necessary.

                                IV. Conclusion

      The Court informed Romero that the above sentence would be

recommended to Judge Morris. The Court also informed Romero of his right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Romero that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Romero stated that he wished to

                                        3
waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Brandon Lee Romero violated the conditions of his supervised release
      by consuming alcohol, by possessing controlled substances, and by failin g
      to report to his probation officer as directed.

The Court RECOMMENDS:

      That the District Court revoke Romero 's supervised release
      and commit him to the custody of the United States Bureau of Prisons
      for 4 months, with 20 months of supervised release to follow.
      Romero should serve the first 60 days of supervised release at
      Connections Corrections in Butte, Montana.

        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )(I). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a


                                         4
district court judge.

      DATED this 19th day of August, 2019.




                                                ---..._
                                                       '    -    }
                                I/        ~ - ~ - ~ - -L,----V-----..__
                                " ~~---'-
                                 -~       fu'hniohnsto n   - - - -
                                                           -_- - - -
                                          United States Magistrate Judge




                                      5
